                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF LOUISIANA
                              ALEXANDRIA DIVISION

UNITED STATES OF AMERICA                            CASE NO. 19-cr-00138-01

VERSUS                                              JUDGE DONALD E. WALTER

WILLIAM BRITT HARVEY (01)                           MAGISTRATE JUDGE PEREZ-MONTES


                                           ORDER

       The Report and Recommendation of the Magistrate Judge having been considered, and the

parties having waived their objections thereto;

       IT IS HEREBY ORDERED that Defendant’s guilty plea is accepted, and the Court

hereby adjudges Defendant guilty of the offense charged in Count 1 of the Indictment.

       THUS DONE AND SIGNED in Shreveport, Louisiana, this 20th day of February, 2020.




                                                  ___________________________________
                                                          DONALD E. WALTER
                                                    UNITED STATES DISTRICT JUDGE
